DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 8/3/2020
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018102600, filed on 2/6/2018.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Thermistor based temperature sensor within a metal housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 19, 22, 25, 26, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshisashi et al. (US 2004/0141545 hereinafter Hoshisashi).
Regarding claim 16, Hoshisashi teaches a temperature sensor comprising: 
a sensor element (22 Fig 1); 
a sheath surrounding the sensor element (50 Fig 1, para 37); and 
a ring surrounding the sensor element (24 Fig 1, para 21), wherein the ring is covered by the sheath (24, 50 Fig 1).  

With respect to claim 18, Hoshisashi teaches the ring has a higher thermal conductivity than the sheath (ring is made of same material ceramic: para 21, sheath 50 is made of resin: para 23).  

Regarding claim 19, Hoshisashi teaches the ring comprises a ceramic material (para 21).  

With respect to claim 22, Hoshisashi teaches the ring is fixed to the sensor element the sheath (24 Fig 1).  

With respect to claim 25, Hoshisashi teaches the ring partially covers a supply lead of the sensor element (24, 21 Fig 1).

Regarding claim 26, Hoshisashi teaches the sensor element has a sensor head consisting essentially of an NTC material (thermistor: para 20, thermistors comes in both positive PTC and negative material NTC), and wherein the ring covers a contact point between the sensor head and the supply lead (24, 21 Fig 1).  

With respect to claim 27, although Hoshisashi teaches the sheath has a thermally conductive encapsulation (resin has some thermal conductive property: para 23). 

With respect to claim 28, Hoshisashi teaches the temperature sensor is a temperature gauge configured to be uses in automotive sectors (fuel supplying engine: para 18).  

Regarding claim 29, Hoshisashi teaches a controller connected to the temperature sensor (ECU: para 22).  

With respect to claims 30, 31, Hoshisashi teaches a response of the temperature sensor is matched to the response of the controller (Hoshisashi uses same ring material and a controller to read the temperature).  Regarding suitable material, any material is suitable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshisashi et al. (US 2004/0141545 hereinafter Hoshisashi) as applied to claim 16 above, and further in view of Mochizuki et al. (US9,927,303 hereinafter Mochizuki).
Regarding 17, although Hoshisashi does not teach further comprising a housing, wherein the sensor element, the ring and the sheath are arranged inside the housing, duplicating additional structure outside would have been obvious to try to further protect the sensor.
Mochizuki teaches outside housing around the sensor element (outer frame 7 Fig 1, col 7 lines 20-30).
	Therefore, it would have been obvious to people having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional housing as taught by Mochizuki for measuring at higher temperature environment.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Claims 20, 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshisashi et al. (US 2004/0141545 hereinafter Hoshisashi)
With respect to claims 20 and 21, Hoshisashi teaches the claimed ring except for a lower thermal conductivity/plastic than the sheath.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use different material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  Furthermore, use of different compounds, including conductive resins or resins with different material concentration is known the one skilled in the art (see Mochizuki)

Regarding claim 23, Hoshisashi teaches the ring except for the ring and the sensor element are separate components.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ring removable.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). (MPEP 2144.04 V).

Regarding claim 24, although Hoshisashi does not teach the ring is fitted onto the sensor element, Hoshisashi teaches the ring 24 is around the sensor element 22 (Fig 1).  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fit the ring around the sensor element, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855